                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

LISA MCKINNON,                                 )
                       Plaintiff,              )
                                               )
v.                                             )      AMENDED JUDGMENT
                                               )
                                               )      No. 5:19-CV-205-FL
DUKE UNIVERSITY                                )
               Defendant.                      )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties cross-motions for summary judgment made pursuant to Federal Rule of
Civil Procedure 56, defendant’s motion to strike plaintiff’s exhibit A attached to her reply brief and
plaintiff’s motion for attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 5, 2020, and for the reasons set forth more specifically therein, that plaintiff’s motion for
summary judgment is GRANTED and defendant’s motion for summary judgment is DENIED.
Defendant is ORDERED to pay to plaintiff disability benefits from August 14, 2017, to the date
of this order. Defendant is FURTHER ORDERED to provide plaintiff disability benefits for as
long as she remains eligible for such benefits.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED in accordance with the court’s
order entered September 2, 2020 and the parties’ stipulation, that the long-term disability
benefits owed to plaintiff from August 14, 2017, to August 5, 2020, are $29,520.00. As to the
damages stipulated to in item #1, plaintiff may have and recover 8% prejudgment interest in the
amount of $2,361.60. Plaintiff is entitled to attorneys’ fees in the amount of $26,970.00 is
entitled to recover costs in the amount of $1,694.04.

This Amended Judgment Filed and Entered on September 2, 2020, and Copies To:
Amanda Lane Stansberry / Brian L. Kinsley (via CM/ECF Notice of Electronic Filing)
Hannah Styron Symonds (via CM/ECF Notice of Electronic Filing)

September 2, 2020.                     PETER A. MOORE, JR. CLERK
                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk




           Case 5:19-cv-00205-FL Document 56 Filed 09/02/20 Page 1 of 2
Case 5:19-cv-00205-FL Document 56 Filed 09/02/20 Page 2 of 2
